Title: Jean Marie de Bordes to Thomas Jefferson, 22 August 1810
From: Bordes, Jean Marie de
To: Jefferson, Thomas


          
            Monsieur le Président
            No 163. North, third street. Philadelphie le 22. Aout 1810.
          
           J’ai l’honneur de vous adresser un petit pamplet sous le titre “de Coup de fouet”; c’est une réponse au libelle de M. Négrin, publié dans le journal du freeman, par Contre les Français. Ne doutant point de l’intérêt que vous avez toujours daigné prendre à cette nation, je me Suis persuadé que cet écrit ne pourrait que vous être agréable. Quoiqu’il en Soit, voyez, je vous prie, dans l’homage que je vous en fais, Une preuve de l’estime & du profond respect avec le quel
          
          
            
				
				
				
				
				
				
				
				
				J’ai l’honneur d’être, Monsieur le Président, Votre très-humble & très-obéissant Serviteur,
            
 de Bordes—
          
         
          Editors’ Translation
          
            
              Mister President
              No 163. North Third Street. Philadelphia 22 August 1810.
            
            I have the honor to send you a little pamphlet entitled “Lash of the whip”; it is a response to Mr. Négrin’s libel against the French published in Freeman’s Journal. Not doubting the interest you have always kindly taken in this nation, I persuaded myself that this piece of writing could only please you. Be that as it may, please consider this gift a token of the esteem and profound respect with which
            
              I have the honor to be, Mister President, your very humble & very obedient servant,
              
 de Bordes—
            
          
        